Title: To George Washington from Caleb Gibbs, 9 February 1788
From: Gibbs, Caleb
To: Washington, George



Dear General
Boston Feby 9th 1788.

It is with infinite satisfaction that I take the earliest oppertunity of Informing your Excellency that on the 6th Inst. at evening the Convention of this Commonwealth, assented to & Ratified the proposed Constitution for the United States.
It gives all ranks of people great pleasure, thus to see a glimmer of a hope that this Country is in a fair way of appearing respectable both at home and abroad by the Establishment of a government wherein Justice & Energy preside; I have done myself the honor of transmitting your Excellency the best news papers in this Capitol which contains allmost all the debates of the Convention but it was impossible to obtain the whole. There is a subscription on foot to have the Whole in a pamphlet if it is accomplished I will endeavour to forward one to your Excellency. The Minority your Excellency will please to observe by the last paper seem to be easy & Concilatory. it was said by many of them on the day of Ratification at the Senate Chamber, that

If the vote was to be reconsidered & Call again there would be but few against the adoption of the Constitution.
It would take more time than the post would allow me to give you an account of the whole of the characters of the Minority, but thus much I will say that a large proportion of them of the Eastern Counties of Lincoln, Cumberland & York (or Province of Main) who have for these several years been Endeavouring to bring about a separation from this Commonwealth, Others of the Western & Southern Counties of whom more than twenty have this moment a State Warrant against them for being some of the foremost in the last winters Rebellion, & Principal part of the remainder are Insurgents & some of the most attrocious Characters in existence. This is real fact, that very few of them are men of very little property & very much In debt & wish only to oppose the Constitution because if not adopted they may have it in their power to pass tender Acts, & emit paper money to pay a just debt they owe in Specie. Genl Warren who was Pay Mr Genl in 76 is one of the greatest Antifederalists we have among us. but he could not obtain to get his Election for Convention. he acts like the snake in the grass. N. Hampshire Convention meets on Tuesday next. I had the pleasure to See the Honbl. Mr Langdon who attended several days of our Convention & he told me that If Massachutts adopted the Constitution, N. Hampshire would not be one week in Session. Some of the principal Gentlemen of Newport & Providence have been attending the debates here, & they said the same a[s] Mr Langdon did, that is, A Convention they were Certain would be called immediately & no doubt but the Constitution would be adopted. I cannot write your Excellency as full as what the papers will communicate & by Compareing those in the opposition specially those who debated on the Constitution—You will see the Characters I have alluded to. those are the feeble Speakers of the Rabble. I shall be happy to hear from your Excellency after receipt of this & any thing in my power to Communicate worth notice I shall endeavour to forward.
Mrs Gibbs (altho a stranger to your Mrs Washington) desires her most respectfull Compliments may be offered. & pray Sir make mine to Mrs Washington & all freinds—Mr Hancock’s Indisposition was such as prevented his attendance in the early

part of the Convention, but fortunately he recovered so much as to be in the house a week or more previous to the great question, & many of our ableest politicians say if he had not been well enough to have come out & appeared in Convention, it was more than probable the important question would have been lost. I have the honor to be With the greatest respect and Esteem Dear General Your most Obedient & very humble Servant

C. Gibbs

